Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a Final office action on merit.  Claims 2-5, 12-14, 22-25 are canceled. Claims 31-41 are new. Claims 1, 6-11, 15-21, 26-41, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 and 2/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
This application repeats a substantial portion of prior Application No. 11/571,468, filed 3/24/2006, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Note: Instant application appears to disclose and claim more contents than its parent applications.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 18, 28, 33, 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites: “wherein the first subframe overlaps in time with the second subframe”.  Examiner fails to find sufficient support from original specification for the claimed limitation.  
Claims 18, 28, 33 recite similar limitations and are rejected with the same reason as set forth in claim 8.



Claims 35-37 recite similar limitations and are rejected with the same reason as set forth in claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 



Claims 1, 7-11, 17-21, 27-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0118666 A1, Stanwood et al. (hereinafter Stanwood) in view of US 2003/0117980 A1, Kim et al. (hereinafter Kim).


As to claim 1, Stanwood discloses a mobile station comprising: 
a receiver configured to receive, from a base station, a broadcast signal indicating a first subframe configuration for use in an uplink direction and a downlink direction (Fig 2; pars 0044-0045, downlink subframe sending different PHY mode to one or more terminals (e.g. received by one or more terminals), and the uplink subframe (in uplink direction) being assigned to terminals for transmission of data to the base station) and 
a second subframe configuration for use in at least a downlink direction (Figs 1, 5, 7-8, 10, DL map; pars 0012-0013, 0044-0045, the base station transmits using a downlink subframe on a first (broadcast) channel, wherein the downlink subframe includes a broadcast preamble, among other configurations (e.g. different downlink configurations for different downlink PHY modes); 
the mobile station configured to receive first downlink data and transmit first uplink data, using the first subframe configuration (pars 0012-0014, 0044-0045); 
the mobile station configured to receive second downlink data, during a single subframe of the one or more radio frames, using the second subframe configuration (Fig 2, pars 0042-0045, subframe configurations with different time block durations of 0.5 msec, 1 msec, and 2 msec etc. or PHY modes of UM1, UM2, UM3, and UM4); 

a first subframe configured in accordance with the first subframe configuration and a second subframe configured in accordance with the second subframe configuration have a same duration (Fig 2; pars 0043-0045, one frame includes two time blocks each contains 5 downlink subframes and 5 uplink subframes, e.g. same duration for downlink and uplink subframes; pars 0013-0014, different modulation, mode configurations);
wherein the second downlink data is received on a different frequency as the first uplink data is transmitted (pars 0012-0014, 0039, a FDD system in which the downlink and uplink transmissions are on different channels or frequency bands).  
Stanwood discloses a frame contains uplink and downlink subframes but does not expressly teach uplink and downlink data being within in a subframe.
Kim, in the same or similar field of endeavor, further discloses a subframe may contain DL and UL time slots containing downlink and uplink data (Figs 8-10, 12, 22-24; pars 0093-0094, 0096).
Therefore, consider Stanwood and Kim’s teachings as a whole, it would have been obvious to one of skill in the art at the time of invention to incorporate Kim’s teachings on both downlink and uplink date in a single subframe to provide more flexible subframe structure.

2-5. (Canceled)

As to claim 7, Stanwood as modified discloses the mobile station of claim 1, wherein first in time symbols of the first subframe configuration are downlink symbols and last in time symbols of the first subframe configuration are uplink symbols (Stanwood: pars 0040-0043, the first time block for downlink subframes, second time block for uplink subframes); wherein the second downlink data is received at a same time as the first uplink data is transmitted (Stanwood: Fig 5; par 0059, the downlink subframe is transmitted simultaneously with the uplink subframe on different frequency carriers).  

As to claim 8, Stanwood as modified discloses the mobile station of claim 1, wherein all symbols of the second subframe configuration are downlink symbols (Stanwood: pars 0040-0043, 0051); wherein the first subframe overlaps in time with the second subframe (not weighted).  

As to claim 9, Stanwood as modified discloses the mobile station of claim 1, wherein the broadcast signal indicates a third subframe configuration for use in at least an uplink direction (Stanwood: pars 0014, 0041, subframe configurations for different PHY modes).  

As to claim 10, Stanwood as modified discloses the mobile station of claim 9, wherein the mobile station is configured to transmit second uplink data, during a single subframe of the one or more radio frames, using the third subframe configuration (Stanwood: pars 0043-0045; Kim: Figs 8-10, 12).  

As to claim 11, it is a method claim necessitated by claim 1. Rejection of claim 1 is therefore incorporated herein.

12-14. (Canceled)

As to claims 17-20, they are rejected with the same reason as set forth in claims 7-10, respectively.
As to claim 21, it recites a base station as a counterpart of the mobile station recited in claim 1 and performing the corresponding transmission function mirrored the reception of the mobile station. Rejection of claim 1 is therefore incorporated herein.

As to claims 27-30, they are rejected with the same reason as set forth in claims 7-10, respectively.

As to claim 31, it recites a method performed by a based station mirror imaged claim 11 performed by a mobile station. Rejection of claim 11 is therefore incorporated herein.
 
As to claim 32, it is rejected with the same reason as set forth in claim 7.
As to claim 33, it is rejected with the same reason as set forth in claim 8.

As to claim 34, Stanwood as modified discloses the mobile station of claim 1, wherein the first subframe and the second subframe are aligned in time (Stanwood: pars 0109-0110).  

As to claim 35-37, they are rejected with the same reason as set forth in claim 34.

As to claims 38-39, they are rejected with the same reason as set forth in claims 9-10.



Claims 15, 25, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Stanwood in view of Kim and further in view of US 2003/0076812 A1, Benedittis (hereinafter Benedittis).


As to claim 15, Stanwood as modified discloses the method of claim 11, but does not expressly teach wherein the first downlink data is beamformed. Benedittis, in the same or similar field of endeavor, further teaches smart or intelligent antenna can be utilized for base station to send downlink channels including broadcast channel using beamforming (pars 0054, 0074, 0085, 0089, 0121).  Therefore, consider Stanwood as modified and Benedittis’s teachings as a whole, it would have been obvious to one of skill in the art at time of invention to incorporate Benedittis’s teachings on beamforming technique in Sanwood as modified’s teachings to enhance the link capacity/efficiency.

As to claim 25, it is rejected with the same reason as set forth in claim 15. 
As to claim 41, it is rejected with the same reason as set forth in claim 15. 

Claims 6, 16, 26, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Stanwood in view of Kim and further in view of US 2004/0131084 A1, Bing et al. (hereinafter Bing).
As to claim 6, Stanwood as modified discloses the mobile station of claim 1, but does not expressly teach wherein the first uplink data includes feedback information.  Bing, in the same or similar field of endeavor, further teaches a feedback channel may be utilized to provide a quality information (pars 0004, 0008, 0015, 0045).  Therefore, consider Stanwood as modified and Bing’s teachings as a whole, it would have been obvious to one of skill in the art at time of invention to incorporate Bing’s teachings on beamforming technique in Sanwood as modified’s teachings to provide feedback information to the base station for downlink transmission adjustment.

As to claim 16, it is rejected with the same reason as set forth in claim 6. 
As to claim 26, it is rejected with the same reason as set forth in claim 6. 
As to claim 40, it is rejected with the same reason as set forth in claim 6.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



QUN SHEN
Primary Examiner
Art Unit 2661



/QUN SHEN/Primary Examiner, Art Unit 2661